Citation Nr: 0918229	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative arthritis of the right knee, also 
diagnosed as right knee strain.

2.  Entitlement to an increased evaluation in excess of 10 
percent for left knee strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1989.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which continued a 10 percent evaluation 
for chondromalacia of the left knee and continued a 10 
percent evaluation for chondromalacia of the right knee.  

In a December 2004 statement of the case, the RO 
recharacterized the issues on appeal in accordance with 
amended diagnoses of degenerative disease of the right knee 
and left knee strain, shown on an April 2004 VA examination.

The Veteran testified at an April 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in August 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran is shown to have a diagnosis of degenerative 
arthritis of the right knee, also diagnosed as right knee 
strain, with medial joint line pain; and 0 degrees extension 
to 120 degrees flexion with additional limitation of motion 
due to pain.  

2.  The Veteran is shown to have left knee strain, with 
medial and lateral joint line pain; and 0 degrees extension 
to 140 degrees flexion with additional limitation of motion 
due to pain.  

3.  The Veteran reported symptoms of locking, buckling, and 
popping of the knees; however, there is no objective evidence 
of recurrent subluxation or lateral instability; symptomatic 
removal of semilunar cartilage; or dislocated semilunar 
cartilage on examination.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the right knee, also diagnosed 
as right knee strain, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5261 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a January 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  A March 2006 letter 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The March 2006 letter informed the Veteran that he must 
submit medical evidence which showed his disability had 
increased in severity, advised the Veteran to submit evidence 
showing an impact of the condition and symptoms on his 
employment and daily life, and advised the Veteran of the 
types of medical or lay evidence that he may submit.  There 
was no reference, however, to the diagnostic criteria for 
establishing a higher rating for his service-connected 
disability.  
The March 2006 was not received prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO cured any such notice deficiency by 
issuing the corrective notice in March 2006.  The RO 
readjudicated the case in a March 2009 supplemental statement 
of the case.  The United States Court of Appeal for the 
Federal Circuit (Federal Circuit) held that an SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  

In the present case, the Veteran was not provided the 
diagnostic criteria for establishing a higher rating in the 
form of a VCAA notice letter.  The Board finds, nonetheless, 
that the notice error did not result in prejudice to the 
Veteran.  The RO provided the Veteran with applicable 
Diagnostic Codes under which he was rated in a December 20004 
statement of the case.  The RO readjudicated the case in a 
March 2009 supplemental statement of the case.  See Mayfield 
III.  Given the nature of the Veteran's claim, the fact that 
he was examined by VA during the appeal, and was provided the 
criteria required for a higher evaluation, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  

The essential fairness was maintained in this case as the 
Veteran demonstrated an understanding of the evidence 
required to substantiate the higher rating sought and that a 
higher rating would be assigned based on the pertinent 
diagnostic criteria.  The criteria were discussed in the SOC, 
and the reasons as to why a higher rating was not warranted 
under those criteria were identified.  Based on the 
foregoing, the Board finds that any VCAA notice error in this 
case has been rendered harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 
1328 (Fed Cir. 2006); see also See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The August 2007 
Board remand directed that the RO obtain names and addresses 
from identified health providers so that they could obtain 
any outstanding medical records.  The RO sent the Veteran a 
September 2007 notice, requesting that the Veteran send any 
medical reports to help substantiate his appeal.  The RO also 
informed the Veteran that if he would like them to obtain any 
such evidence, that he should complete and return an attached 
"Authorization and Consent to Release Information".  No 
response was received from the Veteran.  The Board finds that 
the RO substantially complied with the August 2007 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998); 
see also 38 C.F.R. § 3.655; see also Olson v. Principi, 3 
Vet. App. 480, 483 (1992) (holding that the duty to assist is 
not always a one-way street, or a blind alley, and that the 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim.)  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.



B.  Law 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran is currently assigned separate 10 percent 
evaluations under Diagnostic Code 5099-5003.  See 38 C.F.R. § 
4.27 (2008) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen). 

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  Limitation of 
motion for the knee in this case may be rated under 
Diagnostic Codes 5256-5261.  See 38 C.F.R. § 4.71a (2008).

Ankylosis of the knee is evaluated under Diagnostic Code 
5256. 38 C.F.R. § 4.71a (2008).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2008).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 
15 percent; a 20 percent evaluation where flexion is limited 
to 30 degrees; a 10 percent evaluation where flexion is 
limited to 45 degrees; and a 0 percent evaluation where 
flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2008).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).

VA treatment records dated from 2003 to 2004 show that the 
Veteran was seen for complaints of right knee pain with 
tenderness at the medial joint line.  The Veteran was treated 
with physical therapy.  The Veteran had complaints of knee 
buckling and swelling in November 2003.  The Veteran also 
submitted August 2004 private treatment reports which show 
that the Veteran continued to be treated with physical 
therapy for bilateral knee pain.    

An April 2004 VA examination evaluated the Veteran for 
chondromalacia of both knees.  The Veteran reported buckling 
of the knees, pain, and occasional stiffness.  The Veteran 
reported having a total of 20 incapacitating episodes for a 
total of 20 days.  He was treated with Motrin, Piroxicam, and 
Tramadol.  His functional impairment included limited 
exercise and long driving.  The Veteran's disability resulted 
in 18 days lost from work per year.  Physical examination 
shows that the Veteran's posture and gait were within normal 
limits.  The knee joints were within normal limits on both 
the right and the left.  The Veteran had 0 degrees extension 
to 120 degrees flexion in the right knee.  He had 0 degrees 
extension to 140 degrees flexion in the left knee.  The 
examiner stated that range of motion in both knees was 
additionally limited by pain and lack of endurance; pain had 
the major functional impact.  McMurray's test of the right 
and left knees was within normal limits.  Drawer test of the 
right and left knees was within normal limits.  The Veteran 
had locking pain in both knees, and crepitus in the left 
knee.  April 2004 x-rays of the right knee reflect 
degenerative arthritis changes.  The left knee x-ray findings 
were within normal limits.  The Veteran's diagnoses were 
amended to degenerative joint disease of the right knee and 
left knee strain.  The examiner noted that the effect on the 
Veteran's usual occupation and daily activity included 
limited bending of the knees for sitting and kneeling, 
limited running, and limited squatting and other knee related 
activities.  

During an April 2007 Board hearing, the Veteran indicated 
that he was treated with anti-inflammatory medications and a 
TENS unit.  He also treated his knee with ice packs.  He 
reported wearing braces for his knees.  The Veteran reported 
symptoms of swelling, buckling, and pain in the knees.  He 
reported that his occupation required him to stand while 
operating a forklift.  He reported that he had pain in the 
knees after 15 to 30 minutes of standing.  The Veteran 
reported grinding and popping in his knees with walking, and 
reported that his knees felt like they were locking when he 
bent them.    

A February 2009 VA examination shows that the Veteran 
reported pain in the medial joint line of the right knee, and 
pain in the medial and lateral joint line of the left knee.  
He reported having weakness, stiffness, instability, locking, 
fatigue, lack of endurance, and crepitus.  The Veteran 
reported that the knees collapsed and buckled easily with 20 
falls per year.  He reported that he had not had any surgery 
to either knee.  He was treated with physical therapy, and 
that he used a cane, brace, and a TENS unit with some 
strengthening of the knees.  

On physical examination, the Veteran had slight crepitus in 
the knees with tenderness to the medial and lateral joint 
line without guarding to palpation.  The knee was non-painful 
with motion.  There was no evidence of weakness, fatigue, 
spasm, lack of endurance, incoordination, atrophy, tone, or 
decreased strength with range of motion.  The Veteran had 0 
degrees extension to 140 degrees flexion without limitations 
following repetitive use.  Anterior and posterior drawer 
cruciate ligament tests show that the Veteran was negative 
for instability.  Medial and lateral meniscus McMurray's 
testing was negative.  Varus and valgus laxity testing of the 
collateral ligaments also show that the Veteran was negative 
for instability.  The Veteran was diagnosed with right and 
left knee strain.  He had unremarkable knee x-rays.  The VA 
examiner found that the Veteran did not have degenerative 
joint disease of the right knee.  He indicated, therefore, a 
more likely diagnosis of right knee strain or a meniscus 
tear.  

The Veteran's service-connected right and left knee 
disabilities were rated as analogous to degenerative 
arthritis.  As discussed above, degenerative arthritis under 
Diagnostic Code 5003 is rated based on limitation of motion 
of the affected joints.  

In the present case, VA examinations show that the Veteran 
had extension to 0 degrees in both knees.  The Veteran had 
120 to 140 degrees flexion in the right knee, and 140 degrees 
flexion in the left knee.  Although the Veteran's more recent 
February 2009 VA examination shows that he did not have 
additional limitation of motion due to pain, there was 
objective evidence of additional limitation of motion due to 
pain at the time of the April 2004 VA examination.  Even with 
consideration of pain, the Veteran did not exhibit flexion 
limited to 45 degrees or extension limited to 10 degrees in 
either the right or left knee to warrant a 10 percent 
evaluation under Diagnostic Codes 5260 and 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 and 5261 (2008).  
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see 
also 38 C.F.R. § 4.59 (2008).  The Board finds, therefore, 
that the Veteran was appropriately assigned a separate 10 
percent evaluation for each knee for limitation of motion is 
otherwise non-compensable.   Functional loss due to pain has 
been considered in assigning the Veteran's 10 percent ratings 
under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board has considered whether separate or higher 
evaluations are available under other potentially applicable 
provisions of the diagnostic code.  

The Veteran is not shown to have ankylosis of either knee to 
warrant an evaluation under Diagnostic Code 5256.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2008).  

The Board finds that a separate 10 percent evaluation is not 
warranted under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability in either knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  Although the 
Veteran has reported symptomatology such as popping, locking, 
and buckling of the knees; objective medical evidence does 
not reflect recurrent subluxation or lateral instability in 
the knees to warrant an evaluation under Diagnostic Code 
5257.  Posterior drawer testing, and varus and valgus laxity 
testing completed during April 2004 and September 2009 VA 
examinations were negative for instability or laxity in the 
knees.  X-rays of the knees, reviewed in conjunction with 
both April 2004 and September 2009 VA examinations were 
within normal limits and did not reflect any evidence of 
derangement; though an April 2004 x-ray did reflect 
degenerative changes in the right knee.  VA examinations did 
reflect crepitus and locking pain, as the Veteran described 
during his April 2007 Board hearing; however, these symptoms 
are not shown by medical evidence to be analogous to 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.  The Board finds that the objective medical 
evidence, supported by clinical testing and x-rays, is more 
probative in this case.

The Veteran is not shown to have removal of semilunar 
cartilage or dislocated semilunar cartilage, to warrant an 
evaluation under Diagnostic Codes 5258 or 5259.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2008).  There 
is no indication that the Veteran has had removal of 
semilunar cartilage or dislocated semilunar cartilage in the 
right or left knee.  VA examinations indicate that the 
Veteran has not had surgery on either knee, and aside from 
degenerative changes noted on an April 2004 x-ray, x-rays of 
the knees were normal. 

In light of the foregoing, the Board finds that a higher 
evaluation is not warranted for degenerative arthritis of the 
right knee, also diagnosed as right knee strain.  Similarly, 
a higher evaluation is not warranted for left knee strain.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's bilateral knee disabilities with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology as discussed above and 
there is nothing in the record to indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased evaluation for degenerative arthritis of the 
right knee, also diagnosed as right knee strain, in excess of 
10 percent, is denied.

An increased evaluation for left knee strain, in excess of 10 
percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


